                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        RICHARD SEPULVEDA,
                                   7                                                        Case No. 18-cv-06826-DMR
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER OF CONDITIONAL
                                   9                                                        DISMISSAL
                                        OAKS MARKET, INC., et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed within 60 days of this

                                  18   order. All scheduled dates, including the trial and pretrial dates, are VACATED.
                                                                                                              ISTRIC
                                  19                                                                     TES D      TC
                                                                                                       TA
                                                                                                                             O
                                                                                                   S




                                  20          IT IS SO ORDERED.
                                                                                                                              U
                                                                                                 ED




                                                                                                                               RT


                                                                                                                            D
                                                                                                                     RDERE
                                                                                             UNIT




                                  21   Dated: September 30, 2019
                                                                                                              OO
                                                                                                      IT IS S
                                                                                                                                     R NIA



                                  22                                                    ______________________________________
                                                                                        DONNA M. RYU
                                                                                                                           u
                                                                                                                   a M. Ry
                                  23                                                    United States Magistrate Judge
                                                                                              NO




                                                                                                              on     n
                                                                                                       Judge D
                                                                                                                                     FO




                                  24
                                                                                               RT




                                                                                                                                 LI




                                                                                                      ER
                                                                                                 H




                                                                                                                              A




                                  25
                                                                                                           N                     C
                                                                                                                             F
                                                                                                               D IS T IC T O
                                  26                                                                                 R
                                  27

                                  28
